                                                     DECEMBER 11, 2020

BY ECF

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                      Re:      Moskowitz, et al. v. Great Neck UFSD, et al.
                               20-CV-1659 (KAM) (SIL)
                               Second Letter Motion for Extension of Brief Response

Dear Judge Matsumoto:

        We previously requested and received permission from Your Honor to file an expanded
brief. We write again for nunc pro tunc permission to file additional pages for the following
reason. When we requested the additional expansion of pages, we had yet to address the
arguments made by co-defendant Slackman. Once her motion was finalized, we realized it was
likely a better option to combine brief responses into one document, rather than file a responsive
brief for each motion made. This decision caused our brief to increase an additional ten pages.
We apologize for not realizing the necessity of this determination when we first requested the
expansion, and we hope that the determination not to file separate briefs will meet with Your
Honor’s approval.

       Your consideration would be greatly appreciated.

       Thank you very much.

                                                     Respectfully yours,

                                                            /s/
                                                     Laura D. Barbieri

All defense counsel: by ecf only
